Motion Granted and Abatement Order filed August 2, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00259-CV
                                   ____________

                      CHRISTOPHER MIRKA, Appellant

                                         V.

                    BAYOU ANIMAL SERVICES, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 21CV0224

                            ABATEMENT ORDER

      On July 26, 2022, the parties filed an agreed motion to stay this appeal for
sixty days in the interests of allowing the parties time to effectuate a settlement
agreement. The motion is granted, and we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until October 3, 2022. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.

                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise, and Jewell.